Citation Nr: 1209658	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-19 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active duty from May 1975 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2010, this matter was remanded for additional development and adjudication.  In the December 2010 decision, the Board noted that the Veteran originally filed a claim for service connection for a sleep disorder in October 2006 and a February 2007 rating decision initially denied such claim.  Thereafter, the Veteran submitted a statement in October 2007, within one year of the February 2007 denial.  The RO construed this statement as a new claim of entitlement to service connection for a mental health condition, which was adjudicated in the December 2007 rating decision on appeal.  However, the Board found that the Veteran provided a relevant VA treatment record previously unassociated with his claims file in connection with his October 2007 statement.  Furthermore, he also identified additional evidence in the form of new VA treatment records.  Such records were subsequently obtained and considered in the December 2007 rating decision.  As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The Board found that, as the VA treatment record accompanying the Veteran's October 2007 statement, as well as the additionally obtained VA treatment records, qualified as new and material evidence, it would be considered as having been filed in connection with the Veteran's original claim.  Therefore, the Board found that the Veteran's claim for an acquired psychiatric disorder had been pending since VA received his original claim in October 2006.  See Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In this case, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized the issue as set forth above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The preponderance of the medical evidence of record does not reflect that the Veteran currently has post traumatic stress disorder (PTSD).

2.  An acquired psychiatric disability other than PTSD, to include depressive disorder and anxiety disorder, has not been shown to have had its onset in service, within one year of service, nor is such disability otherwise a result of active military service. 


CONCLUSION OF LAW

An acquired physician disability, to include PTSD, depressive disorder, and anxiety disorder, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist.

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board finds that letters dated in November 2007 and January 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claim and informed the Veteran of his and VA's respective responsibilities in obtaining such evidence.  In addition, the Veteran was provided notice regarding the kind of evidence that may assist in establishing service connection for PTSD based on a personal assault and was afforded ample opportunity to provide evidence from "other" sources to substantiate the claim.  See Patton v. West, 12 Vet. App. 272 (1999).

In addition to the foregoing, the Board observes that the Veteran's service and post-service treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded VA examinations in connection with the claim.  As detailed below, the VA examinations included relevant findings and opinions for resolution of the claim supported by stated rationale, and based upon both evaluation of the Veteran and an accurate understanding of his medical history based on review of his VA claims folder.  Further, no inaccuracies or prejudiced is demonstrated regarding these examinations.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.   

For the reasons detailed below, the Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's claim.  As such, any questions as to the appropriate disability ratings or effective dates to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection for an acquired psychiatric disorder.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court)'s interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection for PTSD requires (i) medical evidence establishing a diagnosis of the condition, (ii) credible supporting evidence that the claimed in-service stressor occurred, and (iii) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).    

In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

For claims involving service connection for PTSD due to personal assault, VA regulations provide, in pertinent part, as follows:

(3) If a post-traumatic stress disorder claim is based on in- service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records, including recognized military combat citations, or other supportive evidence.  If the VA determines that the Veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA determines that the Veteran did not engage in combat with the enemy or that the Veteran engaged in combat with the enemy, but the alleged stressor is not combat-related, the Veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran contends that he experienced cruel and abusive treatment during basic training.  As a result, he alleges that while in service he developed insomnia, nightmares, anxiety, and depression, which led to his hospitalization for a nervous breakdown.  The Veteran further asserts that this experience caused him to develop current diagnoses of posttraumatic stress disorder (PTSD), anxiety disorder, and bipolar disorder, as well as suffer from anxiety and insomnia.  

The Board notes that a June 1976 Navy Medical Board report diagnosed the Veteran with obsessive compulsive personality disorder (OCPD), existing prior to entry into service.  According to an October 1976 Navy Medical Board addendum report, the Veteran's OCPD manifested itself by over-conscientiousness, repetitive perfectionistic behavior, insomnia, nervousness, and recurrent fears of losing control.  Both Medical Board reports stated that the Veteran's OCPD was not aggravated by service, and both recommended his discharge due to unsuitability.  The Veteran was discharged for this reason in October 1976.  However, the Veteran believes that he was misdiagnosed with OCPD.  He contends that while in service he developed an acquired psychiatric disorder rather than OCPD. 

The Board notes that the Veteran was afforded a VA examination in August 2009 where the VA examiner diagnosed him as having depression not otherwise specified (depression NOS).  In this report, the VA examiner opined that the Veteran's diagnosis was less likely than not related to a progression of symptoms/diagnosis during active duty or having its onset during active duty.  The VA examiner also noted that the Veteran did not currently meet the criteria for an OCPD diagnosis.  However, the VA examiner did not address whether the Veteran's diagnosis of depression NOS had been superimposed onto the Veteran's in-service OCPD diagnosis.  

Generally, a personality disorder like OCPD is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, such condition may be service-connected if it is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  Therefore, the Board found, in December 2010, that the Veteran should be afforded another VA examination in order to determine whether any currently diagnosed acquired psychiatric disorder is related to service, to include the Veteran's claimed abusive treatment and/or any symptoms present in service.  The examiner should further opine as to whether any acquired psychiatric disorder was superimposed on the Veteran's diagnosis of OCPD in service.  

The Veteran was afforded an additional VA examination in October 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was diagnosed with depressive disorder NOS and no other psychiatric disabilities.  After examining the Veteran, the examiner stated that it was less likely as not that the Veteran's diagnosed depressive disorder was related to a progression of symptoms/diagnoses during active duty or had its onset in active duty.  The examiner noted that the Veteran was diagnosed with obsessive-compulsive personality during active duty, but indicated that the Veteran did not currently meet the criteria for obsessive-compulsive personality disorder.  The examiner also noted that the Veteran was discharged in 1976, but did not seek treatment from a mental health professional until 2006, and noted that the Veteran had responded negatively to different mental health screens  and positive on different dates.  He sought treatment for depression and anxiety from 2006 to 2008, but indicated that there were no contacts or positive screens until February 2011 when he requested medication for sleep.  The examiner then noted that, while the Veteran had been diagnosed with a personality disorder in service, a personality disorder usually becomes recognizable during adolescence or early adult life.  The examiner also stated that the disorder can have an enduring pattern of symptoms that are relatively stable over time and that it is also possible that the disorder can tend to be less evident or to remit with age.  The examiner stated that it was likely that the personality disorder was less evident and did not reach a clinical level or significant impairment at the current time.  The examiner continued by stated that it was as likely as not that the Veteran had experienced new, different and unrelated psycho-social stressors since his discharge in 1976 that in themselves resulted in symptoms of anxiety and depression.  These reactions were different from and not related to the situations the Veteran experienced during military service.  Later in the report, the examiner repeated his opinion that it was less likely than not that the current claimed mental condition was the same as, related to, or superimposed on the mental condition noted during the military service.  The examiner stated that the medical record indicated marked difficulties starting in adolescence and continuing throughout military service.  He notes that the Veteran claimed that all of his difficulties started in basic training, but the clinical record indicated that the Veteran's problems started when he was assigned to ship and had to perform routine and monotonous work.  The examiner noted that the Veteran reported that he made a mistake to enlist and that family problems resulted in stress.  The examiner also found that the medical record indicated that the Veteran's symptoms improved dramatically when he was informed that he would be discharged.  The examiner found that it was likely that personality disorder traits were manifested during military service, but that it was less likely as not that these traits continued.  Rather, he indicated that they decreased in severity and frequency over the past 35 years.  In conclusion, the examiner stated that it was less likely as not that the Veteran's current mental health condition was the same as, related to, or superimposed on the personality traits noted in service.  The Veteran's current condition of depressive disorder NOS was found to be most likely related to his medical conditions, financial stress, responsibilities with his family, and the denial of free medical service which he thought he deserved.  

At this point, the Board notes that the Veteran's outpatient treatment records indicate that the Veteran has been diagnosed with and treated for several psychiatric conditions, including adjustment disorder with anxiety, major depressive disorder, dysthymic disorder, PTSD, and anxiety disorder.  None of these treatment reports, however, indicates that any of these disabilities is related to the Veteran's military service, and some indicate ongoing issues related financial stress.  In addition, these treatment notes indicate that the Veteran has had negative responses to PTSD screens.  In this regard, however, the Board also notes that the Veteran was seen in November 2006 for a psychiatric consultation.  He reported that he was medically discharged from the Navy and had been seen by a psychiatrist while on active duty and told that he had major depression and insomnia.  He reported that he developed this condition because he was treated badly in boot camp.  The Veteran was diagnosed with PTSD and major depressive disorder.  There is no indication that the psychiatrist reviewed the Veteran's claims file or service records.  In fact, the Veteran claimed that he could not get his records from the service because he had a top secret clearance.

Based on the foregoing, the Board finds that entitlement to service connection is not warranted in this case for PTSD or an acquired psychiatric disorder other than PTSD. 

With respect to PTSD, the Board notes that none of the VA examiners that examined the Veteran and reviewed his claims file diagnosed the Veteran with PTSD.  And while the Veteran did have diagnoses of PTSD in his outpatient treatment records, other such records also indicated that the Veteran did not meet the criteria for a diagnosis.  As such, the preponderance of the medical evidence is against a finding of PTSD.  And without a current diagnosis of this disability, service connection is not available.  

As noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court)'s interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  

In addition, with respect to a psychiatric disability other than PTSD, the record indicates that the Veteran has been diagnosed with various disorders, including depressive disorder and anxiety.  However, both VA examination  reports found that depressive disorder was not likely related to, or superimposed on the personality traits noted in service, and was not likely related to a progression of symptoms/diagnosis during active duty or having its onset during active duty.  And with respect to the other diagnoses indicated in the Veteran's treatment records, there is no opinion relating these conditions to service.  Rather, the records indicated that the Veteran was under financial stress.  

According to Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the opinions of the VA examiners, who examined the Veteran and his claims file in connection with their reports, are most probative in this case.  

Here, the Board notes that the Veteran has contended on his own behalf that he has a psychiatric condition that is related to conditions he experienced in the military.  In this regard, the Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding whether the Veteran has a psychiatric condition that is related to his service is complex in nature.  See Woehlaert , supra.   As noted above, as to the medical opinions provided, the Board notes that, when faced with conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Here, the Board finds that the opinions of the VA examiners to be most probative in this case.  The Veteran is also not noted to have any specific specialization in psychiatric matters.  In this case, the Board finds that the Veteran's contentions regarding the diagnosis and etiology of his conditions, as well as allegations of continuity of symptomatology, are outweighed by the competent and probative VA medical examiners' findings, as well as the medical evidence that does not indicate a specific relationship to service.    

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran has an acquired psychiatric condition that is related to his military service.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  







	(CONTINUED ON NEXT PAGE)


In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.  


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder and anxiety, is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


